Exhibit 10.4

Deutsche Bank

[igt104002.gif] [igt104002.gif]




Opening Transaction

To:




International Game Technology

9295 Prototype Drive

Reno, Nevada 89521

From:




  Deutsche Bank AG, London Branch

  c/o Deutsche Bank Securities Inc.

  60 Wall Street

  New York, NY 10005

Re:

Convertible Bond Hedge Transaction

Ref. No:

329132

Date:

May 5, 2009




Dear Sir(s):

The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Deutsche Bank AG, London
Branch (“Dealer”) and International Game Technology (“Counterparty”).  This
communication constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below.

DEUTSCHE BANK AG, LONDON BRANCH IS NOT REGISTERED AS A BROKER DEALER UNDER THE
U.S. SECURITIES EXCHANGE ACT OF 1934.  DEUTSCHE BANK SECURITIES INC. (“DBSI”)
HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS NO
OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH RESPECT
TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  AS SUCH, ALL DELIVERY
OF FUNDS, ASSETS, NOTICES, DEMANDS AND COMMUNICATIONS OF ANY KIND RELATING TO
THIS TRANSACTION BETWEEN DEUTSCHE BANK AG, LONDON BRANCH, AND COUNTERPARTY SHALL
BE TRANSMITTED EXCLUSIVELY THROUGH DEUTSCHE BANK SECURITIES INC. DEUTSCHE BANK
AG, LONDON BRANCH IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION
CORPORATION (SIPC).











Chairman of the Supervisory Board: Clemens Börsig

Board of Managing Directors: Hermann-Josef Lamberti, Josef Ackermann, Dr. Hugo
Banziger, Anthony
DiIorio

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.







--------------------------------------------------------------------------------

1.

This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2006 ISDA Definitions (the “2006 Definitions”) and the
definitions and provisions of the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”, and together with the 2006 Definitions, the
“Definitions”), in each case as published by the International Swaps and
Derivatives Association, Inc. (“ISDA”).  In the event of any inconsistency
between the 2006 Definitions and the Equity Definitions, the Equity Definitions
will govern.  Certain defined terms used herein have the meanings assigned to
them in the Offering Circular dated May 5, 2009 (the “Offering Circular”) and
the Indenture to be dated as of the closing date of the initial issuance of the
convertible securities described below between Counterparty and Wells Fargo,
National Association, as trustee (the “Indenture”), each relating to the
USD725,000,000 principal amount of 3.25% convertible notes due May 1, 2014 (the
“Convertible Securities”).  In the event of any inconsistency between the terms
defined in the Indenture or defined in the Offering Circular and this
Confirmation, this Confirmation shall govern.  For the avoidance of doubt,
references herein to sections of the Indenture are based on the description of
the Convertible Securities set forth in the Offering Circular.  If any relevant
provisions of the Indenture differ in any material respect from those described
in the Offering Circular, the parties will, if appropriate, amend this
Confirmation in good faith to preserve the economic intent of the parties.  The
parties further acknowledge that references to the Indenture herein are
references to the Indenture as in effect on the date of its execution and if the
Indenture is amended, modified or supplemented following its execution, any such
amendment, modification or supplement will be disregarded for purposes of this
Confirmation (other than Section 8(b)(ii) below) unless the parties agree
otherwise in writing.  The Transaction is subject to early unwind if the closing
of the Convertible Securities is not consummated for any reason, as set forth
below in Section 8(k).

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency—Cross Border) as if
Dealer and Counterparty had executed an agreement in such form on the date
hereof (but without any Schedule except for (i) the election of Loss and Second
Method and US Dollars (“USD”) as the Termination Currency, (ii) the replacement
of the word “third” in the last line of Section 5(a)(i) of the Agreement with
the word “first”, (iii) the election that the “Cross Default” provisions of
Section 5(a)(vi) of the Agreement shall apply to Counterparty with a “Threshold
Amount” equal to USD25 million and to Dealer with a “Threshold Amount” equal to
the greater of (A) 1% of the shareholders’ equity of Dealer (i.e., the sum of
capital and disclosed reserves as reported in the most recently published annual
audited consolidated financial statements of Dealer) and (B) USD50 million;
provided that Section 5(a)(vi)(1) of the Agreement is amended by deleting the
phrase “, or becoming capable at such time of being declared,” and (iv) such
other elections as set forth in this Confirmation).

All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.

The Transaction hereunder shall be the sole Transaction under the Agreement.  If
there exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or any other agreement to which Dealer
and Counterparty are parties, the Transaction shall not be considered a
Transaction under, or otherwise governed by, such existing or deemed ISDA Master
Agreement.





2




--------------------------------------------------------------------------------







2.

The Transaction constitutes a Share Option Transaction for purposes of the
Equity Definitions.  The terms of the particular Transaction to which this
Confirmation relates are as follows:

General Terms:

Trade Date:

May 5, 2009

Effective Date:

The closing date of the initial issuance of the Convertible Securities.

Option Style:

Modified American, as described under “Procedures for Exercise” below.

Option Type:

Call

Seller:

Dealer

Buyer:

Counterparty

Shares:

The Common Stock of Counterparty, par value USD0.00015625 (Ticker Symbol:
“IGT”).

Number of Options:

The number of Convertible Securities in denominations of USD1,000 principal
amount, other than any Additional Convertible Securities (as defined below),
issued by Counterparty on the closing date for the initial issuance of the
Convertible Securities (such Convertible Securities, the “Initial Convertible
Securities”); provided that the Number of Options shall be automatically
increased as of the date of exercise by Goldman, Sachs & Co., as representative
of the Purchasers (as defined in the Purchase Agreement), of the option pursuant
to Section 2 of the Purchase Agreement dated May 5, 2009 between Counterparty
and Goldman, Sachs & Co. as representative of the Purchasers party thereto (the
“Purchase Agreement”) by the number of Convertible Securities in denominations
of USD1,000 principal amount issued pursuant to such exercise (such Convertible
Securities, the “Additional Convertible Securities”).

Applicable Percentage:

100/725 (the “Specified Percentage”); provided that if the Number of Options is
increased pursuant to the proviso to the definition of “Number of Options”
above, the Applicable Percentage shall thereafter equal the Specified Percentage
multiplied by a fraction the numerator of which is the number of Initial
Convertible Securities and the denominator of which is the sum of the number of
Initial Convertible Securities and the number of Additional Convertible
Securities.

Option Entitlement:

As of any date, a number of Shares per Option equal to the “Conversion Rate” (as
defined in the Indenture as described in the Offering Circular under
“Description of Notes — General”), but without regard to any adjustments to the
Conversion Rate as set forth in the section of the Indenture containing the
provision described in the Offering Circular under





3




--------------------------------------------------------------------------------







“Description of Notes — Make Whole upon Certain Transactions” (a “Fundamental
Change Adjustment”) or a discretionary adjustment as set forth in the section of
the Indenture containing the provisions described in the seventh to last
paragraph in the Offering Circular under “Description of Notes — Conversion Rate
Adjustments” (i.e., the paragraph beginning “We may also (but are not required
to) increase…”)  (a “Discretionary Adjustment”).

Strike Price:

As of any date, an amount in USD, rounded to the nearest cent (with 0.5 cents
being rounded upwards), equal to USD1,000 divided by the Option Entitlement as
of such date.  

Number of Shares:

The product of the Number of Options, the Option Entitlement and the Applicable
Percentage.

Premium:

USD20,863,919.98

Premium Payment Date:

The Effective Date

Exchange:

New York Stock Exchange

Related Exchange:

All Exchanges

Procedures for Exercise:

Exercise Date:

Each Conversion Date.

Conversion Date:

Each “Conversion Date” (as defined in the Indenture as described in the Offering
Circular under “Description of Notes — Conversion Rate and Conversion
Procedures”) occurring during the Exercise Period for Convertible Securities
each in denominations of USD1,000 principal amount (such Convertible Securities,
the “Relevant Convertible Securities” for such Conversion Date).

Exercise Period:

The period from and excluding the Effective Date to and including the Expiration
Date.

Expiration Date:

The earlier of (i) the last day on which any Convertible Securities remain
outstanding and (ii) the second “Scheduled Trading Day” (as defined in the
Indenture as described in the Offering Circular under “Description of Notes —
Settlement Upon Conversion”) immediately preceding the “Maturity Date” (as
defined in the Indenture as described in the Offering Circular under
“Description of Notes — General”).

Automatic Exercise on

Conversion Dates:

Applicable; and means that on each Conversion Date, a number of Options equal to
the number of Relevant Convertible Securities for such Conversion Date in
denominations of USD1,000 principal amount shall be automatically exercised,
subject to “Notice of Exercise” below.

Notice Deadline:

In respect of any exercise of Options hereunder on any Conversion Date, 12:00
P.M., New York City





4




--------------------------------------------------------------------------------







time, on the Scheduled Trading Day immediately preceding the first “Scheduled
Trading Day” (as defined in the Indenture as described in the Offering Circular
under “Description of Notes — Settlement upon Conversion”) of the “Applicable
Conversion Reference Period” (as defined in the Indenture as described in the
Offering Circular under “Description of Notes — Settlement upon Conversion”);
provided that in the case of any exercise of Options hereunder in connection
with the conversion of any Relevant Convertible Securities for any Conversion
Date occurring during the period from and including the 30th “Scheduled Trading
Day” (as defined in the Indenture as described in the Offering Circular under
“Description of Notes — Settlement upon Conversion”) prior to the Maturity Date
to and including the Expiration Date (such period, the “Final Conversion
Period”), the Notice Deadline shall be 12:00 P.M., New York City time, on the
“Scheduled Trading Day” (as defined in the Indenture as described in the
Offering Circular under “Description of Notes — Settlement upon Conversion”)
immediately following the relevant Exercise Date.

Notice of Exercise:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer shall
have no obligation to make any payment or delivery in respect of any exercise of
Options hereunder and such obligation in respect of such exercise shall be
permanently extinguished unless Counterparty notifies Dealer in writing prior to
12:00 P.M., New York City time, on the Notice Deadline in respect of such
exercise of (i) the number of Relevant Convertible Securities being converted on
the related Conversion Date, (ii) the scheduled settlement date under the
Indenture for the Relevant Convertible Securities for such Conversion Date and
(iii) the first “Scheduled Trading Day” of the “Applicable Conversion Reference
Period” (each, as defined in the Indenture as described in the Offering Circular
under “Description of Notes — Settlement upon Conversion”); provided that in the
case of any exercise of Options in connection with the conversion of any
Relevant Convertible Securities for any Conversion Date occurring during the
Final Conversion Period, the contents of such notice shall be as set forth in
clauses (i) and (ii) above.  For the avoidance of doubt, if Counterparty fails
to give such notice when due in respect of any exercise of Options hereunder,
Dealer’s obligation to make any payment or delivery in respect of such exercise
shall be permanently extinguished, and late notice shall not cure such failure.





5




--------------------------------------------------------------------------------







Dealer’s Telephone Number

and Telex and/or Facsimile Number

and Contact Details for purpose of

Giving Notice:

As specified in Section 6(b) below.




Settlement Terms:

Settlement Date:

For any Exercise Date, the settlement date for the Shares to be delivered in
respect of the Relevant Convertible Securities for the relevant Conversion Date
pursuant to the section of the Indenture containing the provisions described in
the Offering Circular under “Description of Notes — Settlement upon
Conversion”); provided that the Settlement Date shall not be prior to the
Exchange Business Day immediately following the date Counterparty provides the
Notice of Delivery Obligation prior to 12:00 P.M., New York City time.

Delivery Obligation:

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of an
Exercise Date, Dealer will deliver to Counterparty, on the related Settlement
Date (the “Delivery Obligation”), a number of Shares equal to the product of (i)
the Applicable Percentage and (ii) the aggregate number of Shares, if any, that
Counterparty would be obligated to deliver to the holder(s) of the Relevant
Convertible Securities for such Conversion Date (the “Deliverable Shares”)
pursuant to the section of the Indenture described in the Offering Circular
under “Description of Notes — Settlement upon Conversion” (except that such
number of Deliverable Shares shall be determined without taking into
consideration any rounding pursuant to the section of the Indenture described in
the Offering Circular under “Description of Notes — Settlement upon Conversion”
and shall be rounded down to the nearest whole number) and cash in lieu of
fractional shares, if any, resulting from such rounding (collectively, the
“Convertible Obligation”); provided that the Delivery Obligation shall be
determined excluding any Shares (and cash in lieu of fractional Shares, if any)
that Counterparty is obligated to deliver to holder(s) of the Relevant
Convertible Securities as a direct or indirect result of any adjustments to the
Conversion Rate pursuant to a Fundamental Change Adjustment or a Discretionary
Adjustment and any interest payment that Counterparty is (or would have been)
obligated to deliver to holder(s) of the Relevant Convertible Securities for
such Conversion Date.  For the avoidance of doubt, if the “Daily Conversion
Value” (as defined in the Indenture as described in the Offering Circular under
“Description of Notes — Settlement upon Conversion”) for each of the “Trading
Days” (as defined in the Indenture as





6




--------------------------------------------------------------------------------







described in the Offering Circular under “Description of Notes — Settlement upon
Conversion”) occurring in the Applicable Conversion Reference Period is less
than or equal to USD40, Dealer will have no delivery obligation hereunder in
respect of the related Exercise Date.

Settlement Currency:

USD

Notice of Delivery Obligation:

No later than the Exchange Business Day immediately following the last day of
the Applicable Conversion Reference Period, Counterparty shall give Dealer
notice of the final number of Shares (and cash in lieu of fractional Shares, if
any) comprising the relevant Convertible Obligation; provided that, with respect
to any Exercise Date occurring during the Final Conversion Period, Counterparty
may provide Dealer with a single notice of the aggregate number of Shares (and
cash in lieu of fractional Shares) comprising the Convertible Obligations for
all Exercise Dates occurring during such period (it being understood, for the
avoidance of doubt, that the requirement of Counterparty to deliver such notice
shall not limit Counterparty’s obligations with respect to Notice of Exercise,
as set forth above, in any way).

Other Applicable Provisions:

To the extent Dealer is obligated to deliver Shares hereunder, the provisions of
Sections 9.1(c), 9.8, 9.9, 9.10 and 9.11 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist as a result of the fact that Counterparty is the
issuer of the Shares.  

Restricted Certificated Shares:

Notwithstanding anything to the contrary in the Equity Definitions, Dealer may,
in whole or in part, deliver Shares required to be delivered to Counterparty
hereunder in certificated form in lieu of delivery through the Clearance System.
 

Adjustments:

Method of Adjustment:

Notwithstanding Section 11.2 of the Equity Definitions, upon the occurrence of
any event or condition set forth in the sections of the Indenture containing the
provisions described in the Offering Circular under “Description of Notes —
Conversion Rate Adjustments” other than any event or condition that would result
in a Fundamental Change Adjustment or a Discretionary Adjustment or a Merger
Event (as defined below) (each, an “Adjustment Event”), the Calculation Agent
shall make the corresponding adjustment in respect of any





7




--------------------------------------------------------------------------------







one or more of the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement,  payment or other terms of the
Transaction, to the extent an analogous adjustment is made under the Indenture.
 Immediately upon the occurrence of any Adjustment Event, Counterparty shall
notify the Calculation Agent of such Adjustment Event; and once the adjustments
to be made to the terms of the Indenture and the Convertible Securities in
respect of such Adjustment Event have been determined, Counterparty shall
immediately notify the Calculation Agent in writing of the details of such
adjustments.

Dividends:

If at any time during the period from and including the Trade Date, to but
excluding the Expiration Date, (i) an ex-dividend date for a regular quarterly
cash dividend occurs with respect to the Shares (an “Ex-Dividend Date”), and
that dividend is less than the Regular Dividend on a per Share basis or (ii) if
no Ex-Dividend Date for a regular quarterly cash dividend occurs with respect to
the Shares in any quarterly dividend period of Counterparty, then the
Calculation Agent will make a corresponding adjustment to any one or more of the
Strike Price, Number of Options, Option Entitlement and/or any other variable
relevant to the exercise, settlement, payment or other terms of the Transaction
to preserve the fair value of the Options to Dealer after taking into account
such dividend or lack thereof.  “Regular Dividend” shall mean USD0.06 per Share
per quarter.

Extraordinary Events:

Merger Events:

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the section of the
Indenture containing the provisions described in the third to last paragraph in
the Offering Circular under “Description of Notes — Conversion Rate Adjustments”
(i.e. the paragraph commencing with “In the event of: any reclassification…”).

Consequences of Merger Events:

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Number of Options, the Option Entitlement and any other
variable relevant to the exercise, settlement, payment or other terms of the
Transaction, to the extent an analogous adjustment is made under the Indenture
in respect of such Merger Event; provided that no such adjustment shall be made
to give effect to any adjustment to the Conversion Rate pursuant to a
Fundamental Change Adjustment or a Discretionary Adjustment.





8




--------------------------------------------------------------------------------







Notice of Merger Consideration and

Consequences:

Upon the occurrence of a Merger Event that causes the Shares to be converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), Counterparty shall
reasonably promptly (but in any event prior to the Merger Date) notify the
Calculation Agent of (i) the type and amount of consideration that a holder of
Shares would have been entitled to in the case of reclassifications,
consolidations, mergers, sales or transfers of assets or other transactions that
cause Shares to be converted into the right to receive more than a single type
of consideration, (ii) the weighted average of the types and amounts of
consideration to be received by the holders of Shares that affirmatively make
such an election (or if no holders of Shares affirmatively make such an
election, the types and amount of consideration actually received by such
holders), and (iii) the details of the adjustment to be made under the Indenture
in respect of such Merger Event.

Nationalization, Insolvency

or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any such exchange or quotation system, such
exchange or quotation system shall thereafter be deemed to be the Exchange.

Additional Termination Event(s):

Notwithstanding anything to the contrary in the Equity Definitions, if, as a
result of an Extraordinary Event, any Transaction would be cancelled or
terminated (whether in whole or in part) pursuant to Article 12 of the Equity
Definitions, an Additional Termination Event (with such terminated
Transaction(s) (or portions thereof) being the Affected Transaction(s) and
Counterparty being the sole Affected Party) shall be deemed to occur, and, in
lieu of Sections 12.7, 12.8 and 12.9 of the Equity Definitions, Section 6 of the
Agreement shall apply to such Affected Transaction(s).

Additional Disruption Events:  

(a)

Change in Law:

Applicable; provided that (i) clause (Y) of Section 12.9(a)(ii) of the Equity
Definitions shall not be applicable only to the extent as any event described
therein results in an increased cost to Dealer of hedging the Transaction which
increased cost would be included under “Increased Cost of Hedging” and





9




--------------------------------------------------------------------------------







(ii) in the event a Change in Law occurs in respect of Dealer pursuant to clause
(Y) of Section 12.9(a)(ii) of the Equity Definitions (taking into account clause
(i) of this proviso) and Dealer provides a notice of termination to Counterparty
pursuant to Section 12.9(b)(i) of the Equity Definitions, Counterparty shall
have the right to request, upon written notice delivered to Dealer prior to 5:00
P.M., New York City time, on the Scheduled Trading Day immediately prior to the
date of termination specified in such notice, that Dealer propose an adjustment
to the terms of the Transaction to account for the effect of such Change in Law
on Dealer.  If Counterparty accepts Dealer’s proposed adjustment prior to 5:00
P.M., New York City time, on the second Scheduled Trading Day following the date
such proposed adjustment is delivered, Dealer shall so adjust the Transaction
and such event shall not constitute a Change in Law. However, if (x)
Counterparty does not accept such proposed adjustment prior to such time or (y)
Dealer determines, in its sole discretion, that no adjustment that it could make
would produce a commercially reasonable result, then such event shall constitute
a Change in Law and, in each case, Dealer shall have the right to specify a date
of termination in accordance with Section 12.9(b)(i); provided that such date of
termination may be any date on or after the later to occur of (A) the date of
termination specified in the original notice delivered to Counterparty and (B)
the date either of the events in clause (x) or (y) occurs.  

(b)

Failure to Deliver:

Applicable

(c)

Insolvency Filing:

Applicable

(d)

Hedging Disruption:

Applicable

(e)

Increased Cost of Hedging:

Applicable

Hedging Party:

Dealer for all applicable Additional Disruption Events.

Determining Party:

Dealer for all applicable Additional Disruption Events; provided that the
Determining Party shall deliver, within five Exchange Business Days of a written
request by the other party, a written explanation of any calculation made by it,
and including, where applicable, the methodology and data applied, it being
understood that the Determining Party shall not be obligated to disclose any
proprietary models used by it for such calculation.

Non-Reliance:

Applicable

Agreements and Acknowledgments

Regarding Hedging Activities:

Applicable

Additional Acknowledgments:

Applicable





10




--------------------------------------------------------------------------------







3.

Calculation Agent:

Dealer.  All calculations and determinations by the Calculation Agent shall be
made in good faith and in a commercially reasonable manner.  The Calculation
Agent shall deliver, within five Exchange Business Days of a written request by
Counterparty, a written explanation of any calculation made by it, and
including, where applicable, the methodology and data applied, it being
understood that the Calculation Agent shall not be obligated to disclose any
proprietary models used by it for such calculation.  

4.

Account Details:

Dealer Payment Instructions:




ABA




A/C

FFC:




Counterparty Payment Instructions:




Bank ABA number:

Account name:

Account number:

5.

Offices:

The Office of Dealer for the Transaction is:

Deutsche Bank AG, London Branch

1 Great Winchester St.

Winchester House

London EC2N 2DB




The Office of Counterparty for the Transaction is:

9295 Prototype Drive, Reno, Nevada 89521




6.

Notices: For purposes of this Confirmation:

(a)

Address for notices or communications to Counterparty:

To:

International Game Technology

Attn:

Patrick W. Cavanaugh

Executive Vice President and Chief Financial Officer

9295 Prototype Drive

Reno, Nevada 89521

Telephone:

(775) 448-7778

Facsimile:

(775) 448-1488




(b)

Address for notices or communications to Dealer:

Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street
New York, NY 10005

Attention: Andrew Yaeger




Telephone:

(212) 250-2717

Email:

Andrew.Yaeger@db.com







11




--------------------------------------------------------------------------------







with a copy to:




Deutsche Bank AG, London Branch

c/o Deutsche Bank Securities Inc.

60 Wall Street

New York, New York 10005

Attention: Lars Kestner




Telephone:

(212) 250-6043

Email:

 

Lars.Kestner@db.com




7.

Representations, Warranties and Agreements:

(a)

In addition to the representations and warranties in the Agreement and those
contained elsewhere herein, Counterparty represents and warrants to and for the
benefit of, and agrees with, Dealer in the manner and to the effect as follows:

(i)

On the Trade Date, as of the date of any amendment or adjustment to the
Transaction pursuant to “Change in Law” above or Section 8(b) below and as of
the date of any election by Counterparty of the Share Termination Alternative
under (and as defined in) Section 8(c) below, (A) none of Counterparty and its
officers and directors is aware of any material nonpublic information regarding
Counterparty or the Shares and (B) all reports and other documents filed by
Counterparty with the Securities and Exchange Commission pursuant to the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.

(ii)

(A) On the Trade Date, the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares, are not, and shall not be, subject to a
“restricted period,” as such term is defined in Regulation M under the Exchange
Act (“Regulation M”) and (B) Counterparty shall not engage in any
“distribution,” as such term is defined in Regulation M, other than a
distribution meeting the requirements of the exceptions set forth in sections
101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange Business Day
immediately following the Trade Date.

(iii)

Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that neither Dealer nor any of its affiliates is
making any representations or warranties or taking a position or expressing any
view with respect to the treatment of the Transaction under any accounting
standards, including FASB Statements 128, 133 (as amended), 149 or 150, EITF
Issue No. 00-19, 01-6, 03-6 or 07-5 (or any successor issue statements) or under
the FASB’s Liabilities & Equity Project.

(iv)

Without limiting the generality of Section 3(a)(iii) of the Agreement, the
Transaction will not violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

(v)

Prior to the Trade Date, Counterparty shall deliver to Dealer a resolution of
Counterparty’s board of directors authorizing the Transaction and such other
certificate or certificates as Dealer shall reasonably request.

(vi)

Counterparty is not entering into this Confirmation to create actual or apparent
trading activity in the Shares (or any security convertible into or exchangeable
for Shares) or to raise or depress or otherwise manipulate the price of the
Shares (or any security convertible into or exchangeable for Shares) or
otherwise in violation of the Exchange Act.  

(vii)

Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as, an “investment company” as such
term is defined in the Investment Company Act of 1940, as amended.





12




--------------------------------------------------------------------------------







(viii)

On each of the Trade Date and the Premium Payment Date, Counterparty is not
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase the Shares hereunder in compliance
with the laws of the jurisdiction of Counterparty’s incorporation.

(ix)

The representations and warranties of Counterparty set forth in Section 3 of the
Agreement and Section 1 of the Purchase Agreement are true and correct as of the
Trade Date and the Effective Date and are hereby deemed to be repeated to Dealer
as if set forth herein.

(x)

As of the Trade Date, Counterparty is not aware of any applicable gaming law,
rule or regulation in any jurisdiction in which it then operates or is licensed
that imposes or would impose an affirmative obligation on any person (in the
absence of any action taken by any relevant gaming authority with competent
jurisdiction over such person) who, under any relevant definition of ownership,
owns less than five percent of any class of securities of Counterparty.
 Counterparty shall promptly notify Dealer if it becomes aware of such an
affirmative obligation after the Trade Date.




(b)

Each of Dealer and Counterparty agrees and represents that it is an “eligible
contract participant” as defined in Section 1a(12) of the U.S. Commodity
Exchange Act, as amended.

(c)

Each of Dealer and Counterparty acknowledges that the offer and sale of the
Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities Act”), by virtue of Section
4(2) thereof.  Accordingly, Counterparty represents and warrants to Dealer that
(i) it has the financial ability to bear the economic risk of its investment in
the Transaction and is able to bear any loss, including a total loss of its
investment and its investments in and liabilities in respect of the Transaction,
which it understands are not readily marketable and are not disproportionate to
its net worth, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account and without a view to the distribution or
resale thereof, (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws, and (v) its financial condition is such that it has no need for liquidity
with respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.

(d)

Each of Dealer and Counterparty agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of the Bankruptcy Code.
 The parties hereto further agree and acknowledge (A) that this Confirmation is
(i) a “securities contract,” as such term is defined in Section 741(7) of the
Bankruptcy Code, with respect to which each payment and delivery hereunder or in
connection herewith is a “termination value,” “payment amount” or “other
transfer obligation” within the meaning of Section 362 of the Bankruptcy Code
and a “settlement payment” within the meaning of Section 546 of the Bankruptcy
Code, and (ii) a “swap agreement,” as such term is defined in Section 101(53B)
of the Bankruptcy Code, with respect to which each payment and delivery
hereunder or in connection herewith is a “termination value,” “payment amount”
or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “transfer” within the meaning of Section 546 of the
Bankruptcy Code, and (B) that Dealer is entitled to the protections afforded by,
among other sections, Sections 362(b)(6), 362(b)(17), 362(b)(27), 362(o),
546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy Code.

(e)

As a condition to the effectiveness of the Transaction, Counterparty shall
deliver to Dealer (i) an incumbency certificate, dated as of the Trade Date, of
Counterparty in customary form and (ii) an opinion of counsel, dated as of the
Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement and such other
matters as Dealer may reasonably request.





13




--------------------------------------------------------------------------------







(f)

Counterparty represents and warrants that it has received, read and understands
the OTC Options Risk Disclosure Statement and a copy of the most recent
disclosure pamphlet prepared by The Options Clearing Corporation entitled
“Characteristics and Risks of Standardized Options”.

(g)

Each party acknowledges and agrees to be bound by the Conduct Rules of the
Financial Industry Regulatory Authority, Inc. applicable to transactions in
options, and further agrees not to violate the position and exercise limits set
forth therein.

8.  Other Provisions:

(a)

Right to Extend.  Dealer may postpone any Exercise Date or Settlement Date or
any other date of valuation or delivery by Dealer, with respect to some or all
of the relevant Options (in which event the Calculation Agent shall make
appropriate adjustments to the Delivery Obligation), if Dealer determines, in
its reasonable discretion, that such extension is reasonably necessary or
appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder in
light of existing liquidity conditions in the cash market, the stock borrow
market or other relevant market or to enable Dealer to effect purchases of
Shares or Share Termination Delivery Units in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Dealer were
Counterparty or an affiliated purchaser of Counterparty, be in compliance, based
on the advice of counsel, with applicable legal, regulatory or self-regulatory
requirements, or with related policies and procedures applicable to Dealer.

(b)

Additional Termination Events.  The occurrence of (i) an “event of default” with
respect to Counterparty under the terms of the Convertible Securities as set
forth in the Indenture as described in the Offering Circular under “Description
of Notes — Events of Default” which results in principal and interest related to
Convertible Securities being declared immediately due and payable pursuant to
the terms of the Indenture as described in the Offering Circular under
“Description of Notes — Events of Default”, (ii) an Amendment Event or (iii) a
Regulatory Event shall be an Additional Termination Event with respect to which
the Transaction is the sole Affected Transaction and Counterparty is the sole
Affected Party, and Dealer shall be the party entitled to designate an Early
Termination Date pursuant to Section 6(b) of the Agreement and to determine the
amount payable pursuant to Section 6(e) of the Agreement; provided that with
respect to a Regulatory Event, Dealer shall, if partial termination would cause
the Regulatory Event to cease to exist, treat only that portion of the
Transaction as the Affected Transaction as necessary so that such Regulatory
Event no longer exists, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Options equal to the unaffected number of Options shall be treated for all
purposes as the Transaction, which shall remain in full force and effect.  Upon
a written request by Counterparty following the public announcement of an event
that would otherwise constitute an Amendment Event, but prior to the occurrence
of such event, Dealer shall use good faith efforts to propose an adjustment to
the terms of the Transaction to account for the expected economic effect on the
Transaction of such event.  If Counterparty accepts Dealer’s proposed adjustment
prior to the occurrence of such event, Dealer shall so adjust the Transaction
and such event shall not constitute an Amendment Event.  However, if (x)
Counterparty does not accept such proposed adjustment or (y) Dealer determines,
in its sole discretion, that no adjustment that it could make would produce a
commercially reasonable result, then the occurrence of such event shall
constitute an Amendment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver in respect of any term of the Indenture or the Convertible
Securities governing the principal amount, coupon, maturity, repurchase
obligation of Counterparty, redemption right of Counterparty, any term relating
to conversion of the Convertible Securities (including changes to the conversion
price, conversion settlement dates or conversion conditions), or any term that
would require consent of the holders of not less than 100% of the principal
amount of the Convertible Securities to amend, in each case without the prior
consent of Dealer (such consent not to be unreasonably withheld or delayed).

“Regulatory Event” means that Dealer determines in its sole good faith
reasonable discretion that in connection with being party to this Transaction or
acquiring, establishing, reestablishing, substituting, maintaining, unwinding or
disposing of any Hedge Position that Dealer or its affiliates deems necessary or
appropriate to hedge Dealer’s risk in respect of this Transaction, Dealer or its
affiliates could either (i) be obligated to register or making filings with or
provide notification or information to any gaming authority,





14




--------------------------------------------------------------------------------







and that such registration, filings or notification or the provision of such
information would pose an Undue Burden on Dealer or its affiliates or (ii) incur
additional risk, liability or cost as a result of having to comply with any
applicable gaming laws, rules or regulations.  An “Undue Burden” means (A) any
obligation to disclose information that Dealer or any of its affiliates is not
otherwise required to disclose to the general public in generally available
filings (other than information that is readily and generally publicly
available) or to disclose any information earlier or more frequently than it
otherwise does or would otherwise be obligated to do, (B) any registration of,
or provision of information by or in respect of, any employee, officer or
director or agents of Dealer and/or any of its affiliates, other than that which
Dealer and/or any of its affiliates is otherwise required to disclose to the
general public in generally available filings and other readily and generally
publicly available information, or (C) any requirement in respect of the gaming
laws, rules and regulations of any applicable jurisdiction which, in the sole
good faith reasonable discretion of Dealer, would cause (x) undue hardship on,
(y) injury to the business or reputation of, or (z) disclosure of confidential
or sensitive information of, Dealer and/or any of its affiliates or any of their
employees, officers, directors and agents.

(c)

Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events.  If Dealer shall owe Counterparty any amount pursuant to
Section 12.2 of the Equity Definitions or “Consequences of Merger Events” above,
or Section 12.6, 12.7 or 12.9 of the Equity Definitions (except in the event of
a Merger Event, Insolvency or Nationalization, in each case in which the
consideration or proceeds to be paid to holders of Shares consists solely of
cash) or pursuant to Section 6(d)(ii) of the Agreement (except in the event of
an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party, that resulted
from an event or events within Counterparty’s control) (a “Payment Obligation”),
Counterparty shall have the right, in its sole discretion, to require Dealer to
satisfy any such Payment Obligation by the Share Termination Alternative (as
defined below) by giving irrevocable telephonic notice to Dealer, confirmed in
writing within one Scheduled Trading Day, between the hours of 9:00 A.M. and
4:00 P.M., New York City time, on the relevant Merger Date, Announcement Date,
Early Termination Date or other date the Transaction is cancelled or terminated,
as applicable (“Notice of Share Termination”).  If no Notice of Share
Termination is received by Dealer within the time specified in the preceding
sentence, Dealer shall have the right, in its sole discretion, to satisfy any
Payment Obligation by the Share Termination Alternative by promptly giving
Counterparty a Notice of Share Termination. Upon delivery of a Notice of Share
Termination by either party, the following provisions shall apply on the
Scheduled Trading Day immediately following the relevant Merger Date,
Announcement Date, Early Termination Date or other date the Transaction is
cancelled or terminated, as applicable:

Share Termination Alternative:

Applicable and means that Dealer shall deliver to Counterparty the Share
Termination Delivery Property on the date on which the Payment Obligation would
otherwise be due pursuant to “Consequences of Merger Events” above or Section
12.2, 12.6, 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) of the
Agreement, as applicable, or such later date as the Calculation Agent may
reasonably determine (the “Share Termination Payment Date”), in satisfaction of
the Payment Obligation.  

Share Termination Delivery

Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash in the Settlement Currency equal to the
value of such fractional security based on the values used to calculate the
Share Termination Unit Price.

Share Termination Unit Price:

The value of property contained in one Share Termination Delivery Unit, as
determined by the Calculation Agent in its discretion by commercially reasonable
means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation.





15




--------------------------------------------------------------------------------







Share Termination Delivery Unit:

In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization or
Merger Event, one Share or a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization or Merger Event.  If such
Insolvency, Nationalization or Merger Event involves a choice of consideration
to be received by holders, such holder shall be deemed to have elected to
receive the maximum possible amount of cash.

Failure to Deliver:

Applicable

Other Applicable Provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable as if “Physical
Settlement” applied to the Transaction, except that all references to “Shares”
shall be read as references to “Share Termination Delivery Units”; provided that
the Representation and Agreement contained in Section 9.11 of the Equity
Definitions shall be modified by excluding any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Counterparty is the issuer of any
Share Termination Delivery Units (or any part thereof).  

(d)

Disposition of Hedge Shares.  Counterparty hereby agrees that if, in the good
faith reasonable judgment of Dealer, based on the advice of counsel, the Shares
(the “Hedge Shares”) acquired by Dealer for the purpose of hedging its
obligations pursuant to the Transaction cannot be sold in the U.S. public market
by Dealer without registration under the Securities Act, Counterparty shall, at
its election: (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Dealer,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Dealer, (D) provide other customary opinions, certificates and closing documents
customary in form for registered offerings of equity securities and (E) afford
Dealer a reasonable opportunity to conduct a “due diligence” investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities; provided, however, that if Counterparty elects clause (i) above but
the items referred to therein are not completed in a timely manner or if Dealer,
in its sole commercially reasonable discretion, is not satisfied with access to
due diligence materials, the results of its due diligence investigation, or the
procedures and documentation for the registered offering referred to above, then
clause (ii) or clause (iii) of this Section 8(d) shall apply at the election of
Counterparty; (ii) in order to allow Dealer to sell the Hedge Shares in a
private placement, enter into a private placement agreement substantially
similar to private placement purchase agreements customary for private
placements of equity securities, in form and substance satisfactory to Dealer,
including customary representations, covenants, blue sky and other governmental
filings and/or registrations, indemnities to Dealer, due diligence rights (for
Dealer or any designated buyer of the Hedge Shares from Dealer), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Dealer (in which case, the Calculation
Agent shall make any adjustments to the terms of the Transaction that are
necessary, in its reasonable judgment, to compensate Dealer for any discount
from the public market price of the Shares incurred on the sale of Hedge Shares
in a private placement); or (iii) purchase the Hedge Shares from Dealer at the
Daily VWAP (as defined in the Indenture as described in the Offering Circular
under “Description of Notes — Settlement upon Conversion”) on such Exchange
Business Days, and in the amounts, requested by Dealer.  This Section 8(d) shall
survive the termination, expiration or early unwind of the Transaction.

(e)

Repurchase and Conversion Rate Adjustment Notices.  Counterparty shall, at least
two Exchange Business Days prior to any day on which Counterparty effects any
repurchase of Shares or consummates or otherwise engages in any transaction or
event (a “Conversion Rate Adjustment Event”)





16




--------------------------------------------------------------------------------







that could reasonably be expected to lead to an increase in the Conversion Rate,
give Dealer a written notice of such repurchase or Conversion Rate Adjustment
Event (a “Repurchase Notice”) on such day if, following such repurchase or
Conversion Rate Adjustment Event, the Notice Percentage would reasonably be
expected to be (i) greater than 4.0% and (ii) greater by 0.5% than the Notice
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Notice Percentage as
of the date hereof), it being understood that once Counterparty provides a
Repurchase Notice indicating that the Notice Percentage is less than 4.0%,
Counterparty shall not be obligated to provide another Repurchase Notice until
the Notice Percentage exceeds 4.0%.  The “Notice Percentage” as of any day is
the fraction, expressed as a percentage, the numerator of which is the Number of
Shares and the denominator of which is the number of Shares outstanding on such
day.  In the event that Counterparty fails to provide Dealer with a Repurchase
Notice on the day and in the manner specified in this Section 8(e) then
Counterparty agrees to indemnify and hold harmless Dealer, its affiliates and
their respective directors, officers, employees, agents and controlling persons
(Dealer and each such person being an “Indemnified Party”) from and against any
and all losses (including losses relating to the Dealer’s hedging activities as
a consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to this Transaction), claims, damages and liabilities (or actions in
respect thereof), joint or several, to which such Indemnified Party may become
subject under applicable securities laws, including without limitation, Section
16 of the Exchange Act or under any state or federal law, regulation or
regulatory order, relating to or arising out of such failure.  If for any reason
the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability.  In addition, Counterparty will reimburse any Indemnified Party for
all reasonable expenses (including reasonable counsel fees and expenses) as they
are incurred (after notice to Counterparty) in connection with the investigation
of, preparation for or defense or settlement of any pending or threatened claim
or any action, suit or proceeding arising therefrom, whether or not such
Indemnified Party is a party thereto and whether or not such claim, action, suit
or proceeding is initiated or brought by or on behalf of Counterparty.  This
indemnity shall survive the completion of the Transaction contemplated by this
Confirmation and any assignment and delegation of the Transaction made pursuant
to this Confirmation or the Agreement shall inure to the benefit of any
permitted assignee of Dealer.

(f)

Transfer and Assignment.  Either party may transfer or assign any of its rights
or obligations under the Transaction with the prior written consent of the
non-transferring party, such consent not to be unreasonably withheld or delayed;
provided that Dealer may transfer or assign without any consent of Counterparty
its rights and obligations hereunder, in whole or in part, to any of its
Affiliates, provided that (A) such Affiliate is of credit quality equivalent to
Dealer at the time hereof, (B) such transfer or assignment shall not have a
material adverse tax or regulatory consequence to Counterparty, (C) an Event of
Default, Potential Event of Default, or Termination Event will not occur as a
result of such transfer and assignment and (D) Dealer shall be responsible for
all reasonable costs and expenses, including reasonable counsel fees, incurred
by Counterparty in connection with such transfer or assignment.  If at any time
at which (1) the Equity Percentage exceeds 4.5% or (2) Dealer, Dealer Group (as
defined below) or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Nevada Revised Statutes §§ 78-378-78.3793, 78.411-78.444
or other federal, state, local or tribal laws (including gaming laws),
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), determines in its sole good faith reasonable discretion that it owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership, or could be reasonably
viewed as meeting any of the foregoing, in excess of a number of Shares equal to
(x) the number of Shares that would give rise to reporting, registration, filing
or notification obligations or other requirements (including obtaining prior
approval by a state or federal regulator) of a Dealer Person under Applicable
Laws and with respect to which such requirements have not been met or the
relevant approval has not been received minus (y) 1% of the number of Shares
outstanding on the date of determination (either such condition described in
clause (1) or (2), an “Excess Ownership Position”), Dealer, in its commercially
reasonable discretion, is unable to effect a transfer or assignment to a third
party after its commercially reasonable efforts on pricing and terms and within
a time period reasonably acceptable to Dealer such that an Excess Ownership
Position no





17




--------------------------------------------------------------------------------







longer exists, Dealer may designate any Scheduled Trading Day as an Early
Termination Date with respect to a portion (the “Terminated Portion”) of the
Transaction, such that an Excess Ownership Position no longer exists following
such partial termination.  In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment or
delivery shall be made pursuant to Section 6 of the Agreement and Section 8(c)
of this Confirmation as if (i) an Early Termination Date had been designated in
respect of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Counterparty were the sole Affected Party with respect to such
partial termination, (iii) such portion of the Transaction were the only
Terminated Transaction and (iv) Dealer were the party entitled to designate an
Early Termination Date pursuant to Section 6(b) of the Agreement and to
determine the amount payable pursuant to Section 6(e) of the Agreement; provided
that, in calculating any amount due following such designation, Dealer shall act
in good faith and in a commercially reasonable manner and Dealer shall deliver,
within five Exchange Business Days of a written request by Counterparty, a
written explanation of any calculation made by it, including, where applicable,
the methodology and data applied, it being understood that Dealer shall not be
obligated to disclose any proprietary models used by it for such calculation.
 The “Equity Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
any of its affiliates subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer (collectively, “Dealer Group”) “beneficially own”
(within the meaning of Section 13 of the Exchange Act) without duplication on
such day and (B) the denominator of which is the number of Shares outstanding on
such day.  In the case of a transfer or assignment by Counterparty of its rights
and obligations hereunder and under the Agreement, in whole or in part (any such
Options so transferred or assigned, the “Transfer Options”), to any party,
withholding of such consent by Dealer shall not be considered unreasonable if
such transfer or assignment does not meet the reasonable conditions that Dealer
may impose including, but not limited, to the following conditions:

(A)

With respect to any Transfer Options, Counterparty shall not be released from
its notice and indemnification obligations pursuant to Section 8(e) or any
obligations under Section 2 (regarding Extraordinary Events) or 8(d) of this
Confirmation;

(B)

Any Transfer Options shall only be transferred or assigned to a third party that
is a U.S. person (as defined in the Internal Revenue Code of 1986, as amended);

(C)

Such transfer or assignment shall be effected on terms, including any reasonable
undertakings by such third party (including, but not limited to, undertakings
with respect to compliance with applicable securities laws in a manner that, in
the reasonable judgment of Dealer, will not expose Dealer to material risks
under applicable securities laws) and execution of any documentation and
delivery of legal opinions with respect to securities laws and other matters by
such third party and Counterparty as are requested and reasonably satisfactory
to Dealer;

(D)

Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;

(E)

An Event of Default, Potential Event of Default or Termination Event will not
occur as a result of such transfer and assignment;

(F)

Without limiting the generality of clause (B), Counterparty shall have caused
the transferee to make such Payee Tax Representations and to provide such tax
documentation as may be reasonably requested by Dealer to permit Dealer to
determine that results described in clauses (D) and (E) will not occur upon or
after such transfer and assignment; and

(G)

Counterparty shall be responsible for all reasonable costs and expenses,
including reasonable counsel fees, incurred by Dealer in connection with such
transfer or assignment.  

(g)

Staggered Settlement. If, in the reasonable judgment of Dealer, it is advisable
to do so under any applicable legal, regulatory or self-regulatory requirements,
or with related policies and procedures applicable to Dealer (whether or not
such requirements, policies or procedures are imposed by law or have





18




--------------------------------------------------------------------------------







been reasonably voluntarily adopted by Dealer), Dealer may, by notice to
Counterparty on or prior to any Settlement Date (a “Nominal Settlement Date”),
elect to deliver the Shares on one or more dates (each, a “Staggered Settlement
Date”) or at two or more times on the Nominal Settlement Date as follows:

(i)  

in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the 20th Exchange
Business Day after such Nominal Settlement Date, but not prior to the earlier of
the relevant Conversion Date and the first day of the “Applicable Conversion
Reference Period” (as defined in the Indenture as described in the Offering
Circular under “Description of Notes — Settlement upon Conversion”)) or delivery
times and how it will allocate the Shares it is required to deliver under
“Delivery Obligation” (above) among the Staggered Settlement Dates or delivery
times; and

(ii)  

the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates and delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date.

(h)

Disclosure.  Effective from the date of commencement of discussions concerning
the Transaction, Counterparty and each of its employees, representatives, or
other agents may disclose to any and all persons, without limitation of any
kind, the tax treatment and tax structure of the Transaction and all materials
of any kind (including opinions or other tax analyses) that are provided to
Counterparty relating to such tax treatment and tax structure.

(i)

No Netting and Set-off.  The provisions of Section 2(c) of the Agreement shall
not apply to the Transaction.  Each party waives any and all rights it may have
to set-off delivery or payment obligations it owes to the other party under the
Transaction against any delivery or payment obligations owed to it by the other
party, whether arising under the Agreement, under any other agreement between
parties hereto, by operation of law or otherwise.

(j)

Equity Rights.  Dealer acknowledges and agrees that this Confirmation is not
intended to convey to it rights with respect to the Transaction that are senior
to the claims of common stockholders in the event of Counterparty’s bankruptcy.
 For the avoidance of doubt, the parties agree that the preceding sentence shall
not apply at any time other than during Counterparty’s bankruptcy to any claim
arising as a result of a breach by Counterparty of any of its obligations under
this Confirmation or the Agreement.  For the avoidance of doubt, the parties
acknowledge that the obligations of Counterparty under this Confirmation are not
secured by any collateral that would otherwise secure the obligations of
Counterparty herein under or pursuant to any other agreement.

(k)

Early Unwind.  In the event the sale by Counterparty of the Convertible
Securities is not consummated pursuant to the Purchase Agreement for any reason
by the close of business in New York on May 11, 2009 (or such later date as
agreed upon by the parties) (May 11, 2009 or such later date being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and the Transaction and all of the respective
rights and obligations of Dealer and Counterparty hereunder shall be cancelled
and terminated and Counterparty shall pay to Dealer, other than in cases
involving a breach of the Purchase Agreement by the purchasers thereunder, an
amount in cash equal to the aggregate amount of reasonable costs and expenses
relating to the unwinding of Dealer’s hedging activities in respect of the
Transaction in a commercially reasonable manner (including market losses
incurred in reselling in a commercially reasonable manner any Shares purchased
by Dealer or its affiliates in connection with such hedging activities, unless
Counterparty agrees to purchase any such Shares at the cost at which Dealer
purchased such Shares) but only to the extent that such market costs and
expenses exceed any realized market gains in such Shares and hedging activities
or, at the election of Counterparty, deliver to Dealer Shares with a value equal
to such amount, as determined by the Calculation Agent, in which event the
parties shall enter into customary and commercially reasonable documentation
relating to the registered or exempt resale of such Shares.  Following such
termination and cancellation and payment or delivery, each party shall be
released and discharged by the other party from, and agrees not to make any
claim against the other party with respect to, any obligations or liabilities of
either party arising out of, and to be performed in connection with, the
Transaction either prior to or after the Early Unwind Date.  Dealer and
Counterparty represent and acknowledge to the other that upon an Early Unwind
and following the payment or delivery referred to above, all obligations with
respect to the Transaction shall be deemed fully and finally discharged.





19




--------------------------------------------------------------------------------







(l)

Payments by Counterparty upon Early Termination.  The parties hereby agree that,
notwithstanding anything to the contrary herein, in the Definitions or in the
Agreement, following the payment of the Premium, in the event that an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to the Transaction or the
Transaction is terminated or cancelled pursuant to Article 12 of the Equity
Definitions and, as a result, Counterparty would owe to Dealer an amount
calculated under Section 6(e) of the Agreement or Article 12 of the Equity
Definitions, such amount shall be deemed to be zero.

(m)

Governing Law.  THE AGREEMENT, THIS CONFIRMATION AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT AND THIS CONFIRMATION SHALL BE GOVERNED BY, AND
CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE, OTHER THAN TITLE 14 OF THE NEW
YORK GENERAL OBLIGATIONS LAW).

(n)

Waiver of Trial by Jury.  EACH OF COUNTERPARTY AND DEALER HEREBY IRREVOCABLY
WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ON
BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

(o)

Submission to Jurisdiction.  THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK IN CONNECTION WITH ALL
MATTERS RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND
ANY CLAIM OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

(p)

Amendment.  This Confirmation and the Agreement may not be modified, amended or
supplemented, except in a written instrument signed by Counterparty and Dealer.

(q)

Counterparts.  This Confirmation may be executed in several counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument.

(r)

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be made through DBSI.  In
addition, all notices, demands and communications of any kind relating to the
Transaction between Dealer and Counterparty shall be transmitted exclusively
through DBSI.





20




--------------------------------------------------------------------------------







Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to us.




         

Yours faithfully,

 

 

 

 

 

DEUTSCHE BANK AG, LONDON BRANCH

 

 

  

 

 

 

 

By:  

/s/ Lars Kestner

 

Name:

Title:

Lars Kestner

Managing Director

 

 

 

 

By:  

/s/ John Arnone

 

Name:

Title:

John Arnone

Managing Director




 

DEUTSCHE BANK SECURITIES INC.

 

Acting solely as Agent in connection with this Transaction

 

 

  

 

 

 

 

By:  

/s/ Lars Kestner

 

Name:

Title:

Lars Kestner

Managing Director

 

 

 

 

By:  

/s/ John Arnone

 

Name:

Title:

John Arnone

Managing Director







Agreed and Accepted By:

 

 

INTERNATIONAL GAME TECHNOLOGY

 

  

 

 

By:  

/s/ Patrick W. Cavanaugh

Name:

Title:

Patrick W. Cavanaugh

Executive Vice President

and Chief Financial Officer











  

 

Signature Page to Bond Hedge Confirmation





